Citation Nr: 1027144	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  94-38 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a low back 
disorder.

2. Entitlement to a rating in excess of 10 percent for a right 
elbow disorder.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1963 to April 1968 and from January 1970 to August 1985.  The 
case is before the Board of Veterans' Appeals (Board) on remand 
from the United States Court of Appeals for Veterans Claims 
(Court).  The case was originally before the Board on appeal from 
a November 1992 rating decision of the Baltimore, Maryland 
Department of Veterans Affairs (VA) Regional Office (RO) that, in 
pertinent part, granted a 10 percent rating for a low back 
disorder and denied a compensable rating for a right elbow 
disorder.  In July 1993, a hearing was held before a Decision 
Review Officer (DRO) at the RO.  A transcript of the hearing is 
associated with the Veteran's claims file.  The case was before 
the Board in August 1996, when it was remanded for further 
development.  In July 2002, the Board undertook development under 
authority then in effect.  In October 2003, the case was remanded 
for such development.  In a decision issued in October 2005, the 
Board denied the Veteran's claim for a rating in excess of 10 
percent for a low back disorder and granted a 10 percent rating 
for a right elbow disorder.  The Veteran appealed that decision 
to the Court.  In an October 2007 Memorandum decision and by 
November 2007 Order, the Court vacated the October 2005 Board 
decision, to the extent that it was unfavorable to the Veteran, 
and remanded the matters on appeal for readjudication consistent 
with the Court's decision.  In August 2008, the case was remanded 
to satisfy notice requirements in accordance with the Court's 
October 2007 Memorandum decision.  

In correspondence received in September 2009, the Veteran 
indicated that he had stopped working as a result of his 
service-connected low back disorder.  Such a statement 
raises a claim of entitlement to a total disability rating 
based on individual employability (TDIU).  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  This matter has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ); therefore, the Board does not have jurisdiction 
over this matter, and it is referred to the AOJ for 
appropriate action.  

The appeals are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the 
regulations implementing it apply in the instant case.  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  The 
Court's October 2007 memorandum decision found that VA had not 
provided the Veteran with adequate notice of the VCAA, and that 
the Veteran was prejudiced by this notice insufficiency.  

In August 2008, the Board noted further that during the pendency 
of this appeal, the Court had further outlined the notice that 
must be provided in a claim for an increased rating.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43-44 (2008).  Accordingly, in 
its remand, the Board instructed:

The RO must provide the veteran with the specific 
notice required in increased compensation claims, as 
outlined by the Court in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), including (1) notice that the 
claimant must provide (or ask the Secretary to obtain) 
evidence of a worsening of the condition and its 
impact on employment and daily life; (2) notice of how 
disability ratings are assigned; (3) general notice of 
the criteria for rating a low back disorder under 
38 C.F.R. §§ 4.71a, Diagnostic Codes (Codes) 5292, 
5293, 5295 (in effect prior to September 23, 2002), 
Code 5293 (in effect from September 23, 2002 through 
September 25, 2003), and Codes 5237, 5242, 5243 
(effective from September 26, 2003); and the criteria 
for rating a right [elbow] disability under 38 C.F.R. 
§§ 4.71a, Codes 5003, 5206, 5207, 5208, and 5213; and 
(4) examples of the types of medical and lay evidence 
the veteran may submit to support the increased rating 
claims.  The veteran and his representative must be 
afforded adequate time to respond.

The Veteran was sent a new VCAA notice letter in September 2009.  
A close review of the letter finds that it is does not comply 
Board's remand instructions, and is inadequate.  There is no 
other communication to the Veteran from the RO providing the 
specific notice requested.  Specifically, while the letter 
instructed the Veteran to submit evidence showing that his 
service-connected low back disorder and right elbow disorder had 
increased in severity, provided examples of the types of evidence 
that could be submitted to support such claims, and provided 
notice of how disability ratings are assigned, the letter did not 
provide general notice of the criteria for rating a low back 
disorder under 38 C.F.R. §§ 4.71a, Diagnostic Codes (Codes) 5292, 
5293, 5295 (in effect prior to September 23, 2002), Code 5293 (in 
effect from September 23, 2002 through September 25, 2003), and 
Codes 5237, 5242, 5243 (effective from September 26, 2003); and 
the criteria for rating a right elbow disability under 38 C.F.R. 
§§ 4.71a, Codes 5003, 5206, 5207, 5208, and 5213.  A remand by 
the Board confers on the appellant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  [The Board notes that the Court has, 
via Joint Motions endorsed by Court Orders or by Memorandum 
decisions, zealously enforced compliance with the Stegall 
precedent.]  Therefore, the Board has no recourse but to once 
again remand both matters on appeal to the RO for proper VCAA 
notice.

Regarding the Veteran's claim seeking an increased rating for his 
low back disorder, the Board notes that his most recent VA 
examination in this matter was in April 2005.  In a statement 
received in September 2009, he stated, "I quit working due to 
not being able to sit for extended periods of time (approximately 
20 minutes) without locking up in the back, many times with 
excruciating pain . . . My back has gotten steadily worse over 
time and will keep getting worse from my understanding of what 
the Doctors tell me."  In light of the allegations of worsening 
back symptoms and the length of the interval since the Veteran 
was last examined, another VA examination is necessary.  
38 C.F.R. § 3.327(a).  [Significantly, the Court has held that 
"staged" ratings are appropriate for an increased rating claim 
where the factual findings show distinct time periods when the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).]

Also, the Veteran's September 2009 statement suggests he quit 
working because of his low back disorder.  In light of these 
allegations, the possibility of referral for extraschedular 
consideration must be considered (and addressed on remand).  See 
38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 
(2008).  

Accordingly, the case is REMANDED for the following:

1. 	The RO must (as the Board's previous 
remand instructed) provide the Veteran with 
the specific notice required in increased 
compensation claims, as outlined by the Court 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), including (1) notice that the 
claimant must provide (or ask the Secretary 
to obtain) evidence of a worsening of the 
condition and its impact on employment and 
daily life; (2) notice of how disability 
ratings are assigned; (3) general notice of 
the criteria for rating a low back disorder 
under 38 C.F.R. §§ 4.71a, Diagnostic Codes 
(Codes) 5292, 5293, 5295 (in effect prior to 
September 23, 2002), Code 5293 (in effect 
from September 23, 2002 through September 25, 
2003), and Codes 5237, 5242, 5243 (effective 
from September 26, 2003); and the criteria 
for rating a right [elbow] disability under 
38 C.F.R. §§ 4.71a, Codes 5003, 5206, 5207, 
5208, and 5213; and (4) examples of the types 
of medical and lay evidence the veteran may 
submit to support the increased rating 
claims.  The Veteran and his representative 
must be afforded adequate time to respond.

2. The RO should then arrange for the Veteran 
to be examined by an orthopedic specialist to 
determine the current severity of his 
service-connected low back disorder, and its 
impact on his ability to function.  His 
claims file (to include this remand) must be 
reviewed by the examiner in conjunction with 
the examination.  A complete history should 
be elicited and any indicated studies should 
be completed.  All symptoms of/clinical 
findings associated with the low back 
disorder should be described in detail.  The 
examiner should determine the ranges of 
motion of the Veteran's thoracolumbar spine.  
If the Veteran is unable to participate in 
such studies, it must be noted such is based 
on the examiner's objective finding that the 
Veteran is incapable of participating, or 
based on the Veteran's subjective report.  If 
the examiner is unable to render any opinion 
requested, it should be so noted in the 
record, along with an explanation for why it 
cannot be done.  The examiner should provide 
an explanation for all opinions given.

3. 	The RO also should arrange for any 
further development necessary to address the 
matter of entitlement to an extraschedular 
rating for the low back disorder (e.g., the 
associated impairment of function, and its 
effect on the Veteran's activities).  

4. 	The RO should then re-adjudicate the 
claims (to specifically include consideration 
of 38 C.F.R. § § 3.321(b)(1)(if the schedular 
criteria are found to be inadequate).   If 
either remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The purpose of this remand is to implement the mandates of the 
Court, as expressed in its October 2007 memorandum decision.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

